DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application is accorded the effect filing date of 11/16/2015.
Status of Claims
According to preliminary amendment filed on 12/08/2020, claims 1-20 are pending. Claims 1, 13 and 18 have been amended; and claims 19 and 20 have been newly added.
Response to Amendment
The 35 USC 112(b) rejections are withdrawn in view of the current amendments. 
As for the 35 USC 101 rejection, these are also withdrawn in view of the following Examiner’s amendment which incorporates the claim content of claim 19 into all independent claims. Claim 19 is directed to an indication (i.e. output step) that integrates the judicial exception (i.e. mathematical calculations of a performance parameter using a time delay parameter) into a practical integration (i.e. optimize training, performance or complete a planned performance with maximum pace.)
With regard to the 35 USC 102 rejections based on LaBeouf et al. (US 2016/0361020 A1) and Bleich et al. (US 2013/0171599 A1); the Applicant’s arguments have been fully considered and are persuasive. The 102 rejections are withdrawn.

Allowable Subject Matter
Claims 1-18 and 20 are allowed. (Renumbered as 1-19.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Swanson (Reg. No. 73,276) on March 26, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) Wearable electronic equipment for monitoring a sports performance of a person, comprising: 
a heartbeat sensor for providing a heartbeat signal in response to heartbeat of the person, 
a motion sensor for providing a motion signal in response to movement of the person, and 
a processing means adapted to calculate at least one performance parameter depicting said sports performance of the person based on temporal characteristics of periodic features of [[the]]said heartbeat signal compared with temporal characteristics of periodic features of [[the]]said motion signal, wherein [[the]]said processing means is adapted to: 
compute, using [[the]]said heartbeat signal and said motion signal, a time delay parameter depicting [[the]]a delay between a response in [[the]]said heartbeat signal to intensity changes in [[the]]said sports performance, and a response in [[the]]said motion signal to intensity changes in [[the]]said sports performance, and 
compute said at least one performance parameter as a fatigue index, [[EPOC]]Excess Post-exercise Oxygen Consumption (EPOC), or a fitness index, using said time delay parameter[[.]]; and 
provide an indication of a performance intensity level of the person based at least partially on said fatigue index, said EPOC or said fitness index in order to optimize the person’s training, sports performance or complete a planned performance with maximum pace.

Claim 2. (Currently Amended) The wearable electronic equipment according to claim 1, wherein [[the]]-said processing means is further adapted to: 
associate first time stamps with individual heartbeats detected from said heartbeat signal, and 
associate second time stamps with said periodic features detected from said motion signal, 
using said first and second time stamps to detect  or estimate a heartbeat frequency at which [[the]a temporal difference in [[the]] periodicities of [[the]]said heartbeat signal and said motion signal remain essentially constant over a plurality of periods of [[the]]said heart beat and said motion signals, and 
calculating [[a]]said performance parameter based on said detected  or estimated heartbeat frequency.  

Claim 3. (Currently Amended) The wearable electronic equipment according to claim 2, wherein [[the]]said processing means is further adapted to detect  or estimate, using said first and second time stamps, [[a]]said heartbeat frequency at which the temporal difference between [[the]] individual heart beats and temporally related individual movements remains essentially constant over a plurality of periods of [[the]]said heart beat and said motion signals.  

Claim 4. (Currently Amended) The wearable electronic equipment according to claim 1, wherein [[the]]said processing means is further adapted to calculate a Fourier transformation of [[the]]said heartbeat and [[the]]said motion signals, and to compare characteristics of [[the]] said heart beat and said motion signals in a frequency domain in order to calculate said performance parameter.  

Claim 5. (Currently Amended) The wearable electronic equipment according claim 1, wherein [[the]]said processing means [[are]]is adapted to compute said at least one performance parameter as [[a]] said fatigue index using [[the]] a magnitude of said time delay parameter  or by observing changes in [[the]]said time delay parameter during [[the]]said sports performance.  

Claim 6. (Currently Amended) The wearable electronic equipment according to claim 5, wherein [[the]]said processing means is further adapted to determine a first value of said time delay parameter when the person is at rest and a second value of said time delay parameter during [[a]]said sports performance, and to compute said at least one performance parameter using a mathematical function dependent on said first value and said second value.  

Claim 7. (Currently Amended) The wearable electronic equipment according to claim 1, wherein [[the]]said processing means is further adapted to read a predetermined time delay parameter  or a behavior model of [[such a]]said predetermined time delay parameter, and to compute said at least one Laine IP OyMAS / rwperformance parameter as [[a]]said fitness index, using [[the]]said heartbeat signal, [[the]]said motion signal and [[the]]said predetermined time delay parameter.  
Claim 8. (Original) The wearable electronic equipment according to claim 1, further comprising an electric heart rate module integral with or functionally connectable with a heart rate belt or a smart garment having integral heart rate measurement electrodes so as to form said heartbeat sensor, said electronic heart rate module including said motion sensor.  

Claim 9. (Currently Amended) The wearable electronic equipment according to claim [[1]]8, wherein [[the]]said electric heart rate module further comprises said processing means.  

Claim 10. (Currently Amended) The wearable electronic equipment according to claim 1, further comprising a wristop computer or mobile phone capable of wireless communication with an electric heart rate module for receiving at least said heartbeat signal, said motion signal or data processed in [[such a]]said electric heart rate module.  

Claim 11. (Currently Amended) The wearable electronic equipment according to claim 1, further comprising: 
at least one displayless electric heart rate module integral with or functionally connectable with a heart rate belt or a smart garment having integral heart rate measurement electrodes so as to form said heartbeat sensor, and [[the]]said displayless electric heart rate module comprising said motion sensor and at least part of said processing means, and 
at least one wristop computer or mobile handheld device capable of wireless communication with [[the]]said displayless electric heart rate module and being provided with a display for visualizing said performance parameter.  

Claim 12. (Original) The wearable electronic equipment according to claim 1, wherein said heartbeat sensor comprises an electrical ECG sensor, an optical sensor, a pressure sensor or an acceleration sensor.  

Claim 13. (Currently amended) A method for monitoring a sports performance of a person, comprising the steps of: 
measuring the person's heartbeat using a wearable heartbeat sensor for providing a heartbeat signal, 
measuring movement of the person using a wearable motion sensor for providing a motion signal, and 
in one or more computing units functionally connected to [[the]]said wearable heartbeat sensor and [[the]]said wearable motion sensor:
detecting periodic features in [[the]]said heartbeat signal and in [[the]]said motion signal,
determining a temporal correlation of [[the]] periodic features of [[the]]said heartbeat signal and [[the]]said motion signal, and 
calculating at least one performance parameter based at least partly on said temporal correlation, wherein [[the]]said at least one performance parameter comprises a fatigue index or a fitness index determined by: 
computing, using [[the]]said heartbeat signal and said motion signal, a time delay parameter depicting [[the]]a delay between a response in [[the]]said heartbeat signal to intensity changes during [[the]]said sports performance, and a response in [[the]]said motion signal to intensity changes during [[the]]said sports performance, and 
computing said fatigue index or [[a]]said fitness index using [[the]]said time delay parameter[[.]]; and 
provide an indication of a performance intensity level of the person based at least partially on said fatigue index or said fitness index in order to optimize the person’s training, sports performance or complete a planned performance with maximum pace.

Claim 14. (Currently Amended) The method according to claim 13, wherein the at least one performance parameter is said fatigue index determined bya magnitude of [[the]]said time delay parameter or by observing changes in [[the]]said time delay parameter during [[the]]said sports performance.  

Claim 15. (Currently Amended) The method according to claim 14, further comprising: 
determining a first value of said time delay parameter when the person is at rest and a second value of said time delay parameter during [[a]]said sports performance, and Laine IP OyMAS / rw 5Application No.: 16/111,270 Docket No.: SUUN 61 D1 US Reply to Office Action dated 09/18/2020 
computing said fatigue index using a mathematical function dependent on said first value and said second value.  

Claim 16. (Currently Amended) The method according to claim 13, wherein [[the]]said at least one performance parameter is said fitness index determined by providing a predetermined time delay parameter or a behavior model of [[such a]]said predetermined time delay parameter, and by computing [[the]]said fitness index using [[the]]said temporal correlation of [[the]]said heartbeat signal and said motion signal, and [[the]]said predetermined time delay parameter.  

Claim 17. (Currently Amended) The method according to claim 16, wherein the user is at a fully rested state at the beginning of [[the]]]said sports performance.  

Claim 18. (Currently Amended) A non-transitory computer readable medium comprising computer-executable instructions for carrying out a method for monitoring a sports performance of a person, the method comprising the steps of: 
measuring the person's heartbeat using a wearable heartbeat sensor for providing a heartbeat signal, 
measuring movement of the person using a wearable motion sensor for providing a motion signal, and 
in one or more computing units functionally connected to the wearable heartbeat sensor and the wearable motion sensor¸ carry out the computer-executable instructions to perform at least the steps of: 
detecting periodic features in [[the]]said heartbeat signal and in [[the]]said motion signal,
determining a temporal correlation of [[the]] periodic features of [[the]]said heartbeat signal and [[the]]said motion signal, and 
calculating at least one performance parameter based at least partly on said temporal correlation, wherein [[the]]said at least one performance parameter comprises a fatigue index or a fitness index determined by: 
computing, using [[the]]said heartbeat signal and said motion signal, a time delay parameter depicting [[the]]a delay between a response in [[the]]said heartbeat signal to intensity changes during [[the]]-said sports performance, and a response in [[the]]said motion signal to intensity changes during [[the]]-said sports performance, and
computing said fatigue index or [[a]]said fitness index using [[the]]said time delay parameter[[.]]; and 
provide an indication of a performance intensity level of the person based at least partially on said fatigue or said fitness index in order to optimize the person’s training, sports performance or complete a planned performance with maximum pace.

Claim 19. (Cancelled) 

Claim 20. (Currently Amended) The wearable electronic equipment according to claim 5, wherein [[the]]said processing means is further adapted to provide an indication to a user said fatigue index in order to optimize training or a performance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art references, alone and in combination, fail to teach the wearable electronic equipment, the method for monitoring a sports performance, and the computer readable medium to carry out for carrying out a method for monitoring a sports performance, as recited in independent claims 1, 13 and 18.
LaBeouf et al. (US 2016/0361020 A1) is a prior art reference in the field of wearable activity monitoring. LaBeouf teaches a heart rate sensor (14b), a motion sensor (14a) and a portable processing means (100/710). LaBeouf discusses looking at the time delays in the heartbeat signal and the motion signal (Fig.8), in terms of HR recovery (interpreted as “time delay parameter”); but there is there are no relative intensity changes in the performance as shown in Fig. 8. LaBeouf notes that recovery rate of a biometric parameter (e.g. heart rate) can be directly related to a user’s overall fitness level ([0067]). However, LaBeouf does not discusses using the HR recovery to calculate a fatigue index, EPOC, or a fitness index. LaBeouf further fails to discuss optimizing training and/or training.  
Bleich et al. (US 2013/0171599 A1) is also a prior art reference in the field activity monitoring. Bleich discloses a heartbeat sensor (64), a motion sensor (70) and a processing means (66). Bleich discloses calculating a time delay parameter of the heartbeat signal and a movement signal, as shown in Fig. 25: distance d; however this delay parameter is for using motion to validate an ECG signal. There is no further discussion with regard to using the time delay parameter with regard determining a performance parameter including fatigue index, EPOC, or fitness index. Bleich further fails to discuss optimizing training and/or training.  
Accordingly, the prior art references do not teach calculating a performance parameter based on a time delay parameter depicting the delay between a response in a heartbeat signal to intensity changes in a sports performance, and a response in a motion signal to intensity changes in the sports performance, in combination with other claim elements as recited in independent claims 1, 13 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 26, 2021